United States Court of Appeals
                                                                                                 Fifth Circuit
                                                                                              F I L E D
                     IN THE UNITED STATES COURT OF APPEALS
                                                                                                May 10, 2007
                                  FOR THE FIFTH CIRCUIT
                                                                                           Charles R. Fulbruge III
                                                                                                   Clerk


                                           No. 06-50539
                                         Summary Calendar


UNITED STATES OF AMERICA,

                                                                                         Plaintiff-
                                                          Appellee,

                                                 versus

ANTOINE EARL POWELL,

                                                                                       Defendant-
                                                          Appellant.

                       -------------------------------------------------------------
                           Appeal from the United States District Court
                                  for the Western District of Texas
                                      USDC No. 6:05-CR-219-1
                      --------------------------------------------------------------

Before DeMOSS, STEWART and PRADO, Circuit Judges.

PER CURIAM:*

       Antoine Earl Powell appeals his sentence following his guilty plea to aiding and abetting the

possession with intent to distribute at least 50 grams of crack cocaine and aiding and abetting the

possession of a firearm during the commission of a drug-trafficking crime. He argues that his 151-

month and consecutive 60-month sentence was unreasonable and unjust for an offense of this type,

character, and seriousness.

       *
           Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
       Because Powell’s sentence was within a properly calculated guideline range of 151 to 188

months, we infer that the district court considered all the factors for a fair sentence set forth in the

Guidelines. See United States v. Mares, 402 F.3d 511, 519 (5th Cir.), cert. denied, 126 S. Ct. 43

(2005). “[A] sentence within a properly calculated Guideline range is presumptively reasonable.”

United States v. Alonzo, 435 F.3d 551, 554 (5th Cir. 2006). Powell has failed to demonstrate that

his properly calculated guidelines sentence was unreasonable. See id.; Mares, 402 F.3d at 519.

   AFFIRMED.




                                                 -2-